Name: Council Regulation (EEC) No 3301/84 of 22 November 1984 fixing for the 1984/85 marketing year the percentage of the amount of the production aid which may be withheld for recognized organizations of olive oil producers or associations thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 84No L 308/ 16 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3301/84 of 22 November 1984 fixing for the 1984/85 marketing year the percentage of the amount of the production aid which may be withheld for recognized organizations of olive oil producers or associations thereof tion ; whereas the percentage should be set at a level which enables foreseeable expendiure in 1984/85 to be covered, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 20d ( 1 ) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas, in accordance with Article 20d ( 1 ) of Regula ­ tion No 136/66/EEC, the percentage of the production aid which may be withheld for recognized organiza ­ tions of olive oil producers or associations thereof should be so fixed that the resulting amount helps to finance the expenditure incurred in the work done, pursuant to Articles 5 (3) and 20c of the said Regula ­ HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year the percentage of the amount of production aid which may be withheld pursuant to Article «20d ( 1 ) of Regulation No 136/ 66/EEC for organizations of olive oil producers or associations thereof recognized under the said Regula ­ tion shall be 2,1 % . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1984. For the Council The President J. BRUTON (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . (3) OJ No C 266, 5 . 10 . 1984, p. 3 . (4) Opinion delivered on 16 November 1984 (not yet published in the Official Journal).